Title: To Thomas Jefferson from Moissonnier, [September 1793]
From: Moissonnier
To: Jefferson, Thomas



Monsieur
[September 1793]

Lorsque la Republique francaise a Envoyé dans les Etats unis de L’amerique des officiers Consulaires, elle leur a donné les mêmes pouvoirs qu’ils ont de tout temps Exercé dans tous les Etats ou Royaumes où Ils Se Sont trouvés, c’est à la puissance qui les employe à les restraindre S’ils Sont trop Etendus Et Je n’ai Jamais pu croire que les agens d’une nation quelconque puisse recevoir d’autres loix que de leur Commettans. Le bonheur des Etats unis Est si Intéressé, Monsieur, au pouvoir qu’ont les consuls francais de représenter L’amirauté, de Juger les prises Et de les faire vendre, à qui les Etats unis doivent Ils S’adresser, au ministre qui représente un peuple libre, à la nation elle même; mais les Pouvoirs que Je tiens de la nation francaise Sont Indépendants des pouvoirs de l’Exécutif des Etats unis, L’Exequatur qui m’a été remis ne renferme aucune Restriction, Et si vous vous rapprochés des Conventions Consulaires, vous y verrés, Monsieur, qu’elles n’ont aucun rapport avec ce que vous me prescrivés par votre lettre. Peut être, Monsieur, blamerés vous ma franchise. Si J’ai tort de vous répondre vous avés eu tort de m’ecrire. Subordonné à des chefs qui ne Sont point, vous, ni Monsieur le Président des Etats unis, c’est d’eux que Je reçois mes ordres Et Si mon Exequatur vous fait plaisir, Je Suis prêt à vous la renvoyer, En attendant, Monsieur, Je ferai mon devoir. J’ai l’honneur d’Etre &c.

Signé Moissonnier

